J-S66033-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MICHAEL D. FERGUSON,

                            Appellant                 No. 418 WDA 2017


                  Appeal from the PCRA Order February 2, 2017
                in the Court of Common Pleas of Crawford County
               Criminal Division at Nos.: CP-20-CR-0000761-2012
                             CP-20-CR-0000874-2012


COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

MICHAEL D. FERGUSON,

                            Appellant                 No. 419 WDA 2017


                  Appeal from the PCRA Order February 2, 2017
                in the Court of Common Pleas of Crawford County
               Criminal Division at Nos.: CP-20-CR-0000761-2012
                             CP-20-CR-0000874-2012



BEFORE: BENDER, P.J.E., DUBOW, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                          FILED JANUARY 09, 2018


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S66033-17


     Appellant, Michael D. Ferguson, appeals from the order of February 2,

2017, which dismissed, without a hearing, his first counseled petition

brought under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-

9546. We affirm.

     We take the underlying facts and procedural history in this matter

from this Court’s January 5, 2012 opinion on direct appeal, this Court’s

January 8, 2016 memorandum on direct appeal following resentencing, the

PCRA court’s November 29, 2016 memorandum and order, the PCRA court’s

February 2, 2017 order, and our independent review of the certified record.

           [Appellant] appeals from the judgment of sentence
     imposed on him on February 24, 2015, following his conviction
     by jury on charges of simple assault[a] and [forty-two] counts of
     a variety of charges related to three shotgun robberies of
     saloons[, namely the Owl’s Nest, Nate’s Bar and Grill, and the
     Double D Bar. All the robberies took place in Crawford County in
     July 2012. Appellant’s landlord, Harry Boyer, drove Appellant to
     the robberies].[b] Charges related to the armed robberies
     included conspiracy, robbery, theft and possession of a
     firearm.[c] [Appellant] received an aggregate sentence of [not
     less than thirty-four nor more than seventy-one] years’
     incarceration. . . .
           [a]
                 18 Pa.C.S.[A.] § 2701(a)(1).
           [b]
              This was a consolidated trial. The simple assault
           charges arose from an incident in jail when
           [Appellant] assaulted his co-conspirator [Harry
           Boyer], who had agreed to testify against [him].
           [c]
               18 Pa.C.S.[A.] §§ 903, 3701(a)(1)(ii), 3921(a),
           and 6105(a)(1), respectively. Because the specific
           charges are not at issue, we will not relate the entire
           list.




                                      -2-
J-S66033-17


            The procedural history of this matter is uncommon. After
      his conviction, [Appellant] filed a direct appeal claiming the
      simple assault charges should not have been tried with the
      robbery charges; the jury failed to properly deliberate, finding
      him guilty on all [forty-three] counts in slightly more than one
      hour; and the verdicts were against the weight of the evidence.
      A panel of our Court denied [Appellant] relief on the issues
      raised, but vacated the sentence and remanded for resentencing
      based upon sua sponte recognition that [Appellant’s] sentence
      was illegal based upon the imposition of a mandatory minimum
      sentence in violation of Alleyne v. United States, 133 S. Ct.
2151 (2013). [(]See Commonwealth v. Ferguson, 107 A.3d
206 (Pa. Super. 2015)[)].       [Appellant] was resentenced on
      February 24, 2015, as noted above. Following imposition of the
      new sentence, [Appellant] filed a post-sentence motion claiming
      his sentence was excessive, counsel rendered ineffective
      assistance, and that he was entitled to a new trial based upon
      after discovered evidence. The trial court declined to address
      [Appellant’s] claims of ineffective assistance of counsel, leaving
      such claims for a Post Conviction Relief Act petition and review.
      The trial court denied [Appellant] relief on his other claims.
      [Appellant] filed [a] timely appeal claiming the trial court erred
      in dismissing his claim for a new trial based upon newly
      discovered evidence.

(Commonwealth v. Ferguson, 2016 WL 104558, at *1 (Pa. Super. filed

Jan. 8, 2016) (unpublished memorandum) (some footnotes omitted)).

      On January 8, 2016, this Court affirmed Appellant’s judgment of

sentence. (See id. at *3). Appellant did not seek leave to appeal to the

Pennsylvania Supreme Court.

      On February 11, 2016, Appellant, acting pro se, filed a timely PCRA

petition.   The PCRA court subsequently appointed counsel.      On June 10,

2016, appointed counsel filed an amended PCRA petition. On November 29,




                                    -3-
J-S66033-17


2016, the PCRA court issued notice of its intent to dismiss the petition

pursuant to Pennsylvania Rule of Criminal Procedure 907(1).1 Appellant filed

a response on December 19, 2016.                 On February 2, 2017, the court

dismissed Appellant’s PCRA petition.

       On February 28, 2017, Appellant filed a timely notice of appeal. On

March 21, 2017, the PCRA court directed Appellant to file a concise

statement of errors complained of on appeal.             See Pa.R.A.P. 1925(b).

Appellant filed a timely Rule 1925(b) statement on April 11, 2017. See id.

On April 13, 2017, the PCRA court issued an opinion referencing its

November 29, 2016 and February 2, 2017 opinions. See Pa.R.A.P. 1925(a).

       On appeal, Appellant raises the following question for our review.2

       1. Did the [PCRA c]ourt commit error by dismissing Appellant’s
          [p]etition for [p]ost-[c]onviction [c]ollateral [r]elief finding
          that there were no genuine issues concerning any material
          fact as to Appellant’s six allegations of ineffective assistance
          of counsel contained in said [p]etition?
____________________________________________


1
  There was apparently oral argument held on the PCRA petition. However,
the date of that argument is not of record nor are there any transcripts from
that argument. (See Commonwealth’s Brief, at 11) (discussing statement
made by PCRA counsel at argument).
2
  Despite raising one question in his statement of the questions involved,
Appellant divides his argument into four distinct claims of ineffective
assistance of counsel, contrary to our rules of appellate procedure. (See
Appellant’s Brief, at 8–17); see also Pa.R.A.P. 2119(a) (“The argument shall
be divided into as many parts as there are questions to be argued[.]”).
Nonetheless, we will address his issues because this discrepancy does not
hamper our review. See Donahue v. Fed. Express Corp., 753 A.2d 238,
241 n.3 (Pa. Super. 2000).




                                           -4-
J-S66033-17



(Appellant’s Brief, at 4).3

       Appellant appeals from the denial of his PCRA petition. Our standard

of review is settled.     We review the denial of a post-conviction petition to

determine whether the record supports the PCRA court’s findings and

whether its order is otherwise free of legal error. See Commonwealth v.

Faulk, 21 A.3d 1196, 1199 (Pa. Super. 2011).               To be eligible for relief

pursuant to the PCRA, Appellant must establish, inter alia, that his conviction

or sentence resulted from one or more of the enumerated errors or defects

found in 42 Pa.C.S.A. § 9543(a)(2).            See 42 Pa.C.S.A. § 9543(a)(2).    He

must also establish that the issues raised in the PCRA petition have not been

previously litigated or waived.           See 42 Pa.C.S.A. § 9543(a)(3).         An

allegation of error “is waived if the petitioner could have raised it but failed

to do so before trial, at trial, during unitary review, on appeal or in a prior

state postconviction proceeding.” 42 Pa.C.S.A. § 9544(b). Further,

             . . . a PCRA petitioner is not automatically entitled to an
       evidentiary hearing.    We review the PCRA court’s decision
       dismissing a petition without a hearing for an abuse of
       discretion.


____________________________________________


3
 While Appellant raised six claims of ineffective assistance of counsel in his
amended PCRA petition, (see Amended Petition for Post-Conviction
Collateral Relief, 6/10/16, at 4), he only raises four of those claims on
appeal. (See Appellant’s Brief, at 8-17).




                                           -5-
J-S66033-17


                  [T]he right to an evidentiary hearing on a post-
            conviction petition is not absolute. It is within the
            PCRA court’s discretion to decline to hold a hearing if
            the petitioner’s claim is patently frivolous and has no
            support either in the record or other evidence. It is
            the responsibility of the reviewing court on appeal to
            examine each issue raised in the PCRA petition in
            light of the record certified before it in order to
            determine if the PCRA court erred in its
            determination that there were no genuine issues of
            material fact in controversy and in denying relief
            without conducting an evidentiary hearing.

Commonwealth v. Miller, 102 A.3d 988, 992 (Pa. Super. 2014) (citations

omitted).

      In the instant matter, Appellant raises four claims of ineffective

assistance of trial counsel. He alleges that counsel failed to: (1) move to

suppress a witness’s pre-trial identification of Appellant; (2) investigate and

obtain evidence regarding a plea offer made to Appellant’s co-defendant,

Harry Boyer; (3) move to suppress an allegedly defective search warrant;

and (4) obtain expert enhancement of a surveillance video from the Owl’s

Nest robbery. (See Appellant’s Brief, at 7).

      To obtain relief under the PCRA on a claim that counsel was

ineffective, a petitioner must establish by a preponderance of the evidence

that counsel’s ineffectiveness “so undermined the truth-determining process

that no reliable adjudication of guilt or innocence could have taken place.”

Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009) (citing 42

Pa.C.S.A. § 9543(a)(2)(ii)). “Generally, counsel’s performance is presumed

to be constitutionally adequate, and counsel will only be deemed ineffective

                                     -6-
J-S66033-17


upon a sufficient showing by the petitioner.”      Id. (citation omitted).   This

requires the petitioner to demonstrate that: (1) the underlying claim is of

arguable merit; (2) counsel had no reasonable strategic basis for his or her

action or inaction; and (3) petitioner was prejudiced by counsel’s act or

omission. See id. at 533; see also Strickland v. Washington, 466 U.S.
668, 687 (1984).

      A finding of “prejudice” requires the petitioner to “show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland, supra at

703 (citations omitted). In assessing a claim of ineffectiveness, when it is

clear that appellant has failed to meet the prejudice prong, the court may

dispose of the claim on that basis alone, without a determination of whether

a petitioner met the first two prongs. See Commonwealth v. Travaglia,

661 A.2d 352, 357 (Pa. 1995), cert. denied, 516 U.S. 1121 (1996).

“Counsel cannot be deemed ineffective for failing to pursue a meritless

claim.”   Commonwealth v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003)

(en banc), appeal denied, 852 A.2d 311 (Pa. 2004) (citation omitted).

      In his first claim of ineffective assistance of counsel, Appellant argues

that trial counsel was ineffective for failing to “seek suppression of a

witness’s pre-trial identification of [] Appellant[.]”   (Appellant’s Brief, at 9;

see id. at 10-12). We find that Appellant waived this claim.




                                      -7-
J-S66033-17


      Appellant    contends     that,    during   his    preliminary    hearing,

Commonwealth witness Ashley Kirkland, the bartender at the Owl’s Nest,

testified to an out-of-court identification of Appellant made after viewing a

photo array shown to her by the investigating police officer. (See id. at 10).

Appellant contends that this array was unduly suggestive because it only

contained three photographs, all of Appellant. (See id.).

      We have stated “[w]hen the appellant . . . fails to conform to the

requirements of [Pa.R.A.P.] 1911[ relating to transcript requests], any

claims that cannot be resolved in the absence of the necessary transcript or

transcripts must be deemed waived for the purpose of appellate review.”

Commonwealth v. Preston, 904 A.2d 1, 7 (Pa. Super. 2006) (en banc),

appeal denied, 916 A.2d 632 (Pa. 2007) (citation omitted). Further, it is the

appellant’s responsibility to make certain that the certified record contains all

items necessary to ensure that this Court is able to review his claims. See

Commonwealth v. B.D.G., 959 A.2d 362, 372 (Pa. Super. 2008) (en

banc). This Court has stated:

            It is black letter law in this jurisdiction that an appellate
      court cannot consider anything which is not part of the record in
      the case. It is also well-settled in this jurisdiction that it is
      Appellant’s responsibility to supply this Court with a complete
      record for purposes of review. A failure by appellant to insure
      that the original record certified for appeal contains sufficient
      information to conduct a proper review constitutes waiver of the
      issue sought to be examined.

Commonwealth v. Martz, 926 A.2d 514, 524-25 (Pa. Super. 2007), appeal

denied, 940 A.2d 363 (Pa. 2008) (citations and quotation marks omitted).

                                        -8-
J-S66033-17


      An appellant’s failure to ensure that the original record as certified for

appeal contains sufficient documentation to enable this Court to conduct a

proper review constitutes a waiver of the issues sought to be reviewed on

appeal.   See Growall v. Maietta, 931 A.2d 667, 676 (Pa. Super. 2007),

appeal denied, 951 A.2d 1164 (Pa. 2008); see also Smith v. Smith, 637
A.2d 622, 623-24 (Pa. Super. 1993), appeal denied, 652 A.2d 1325 (Pa.

1994).

      In the instant matter, our review of the certified record demonstrates

that the docket does not show the date of any preliminary hearing and there

is no transcript of such a hearing or any photo array. Appellant attached to

his amended PCRA petition two pages of testimony with respect to this

issue. (See Amended Petition for Post-Conviction Collateral Relief, 6/10/16,

at Exhibit C).   Those pages are not dated, are not certified by a court

reporter, and nothing identifies them as being from the preliminary hearing.

(See id.). In his notice of appeal, Appellant did not seek transcription of the

preliminary hearing transcript.    (See Notice of Appeal, 2/28/17, at 1).

Instead, he specifically certifies that “[t]he complete transcript has been

lodged of record in this matter.” (Id.). However, since the record contains

neither the preliminary hearing transcript nor the objected-to photo array,

we find that Appellant waived his first issue on appeal. See Growell, supra

at 676.




                                     -9-
J-S66033-17


       Moreover, even if Appellant had provided the necessary transcript and

exhibit, we would still find this issue waived because he fails to address the

prejudice prong of Strickland. See Strickland, supra at 687. This defect

renders Appellant’s argument undeveloped.

       Here, while Appellant discusses the basis for his contention that the

allegedly impermissibly suggestive photo array tainted Ms. Kirkland’s in-

court identification of him, (see Appellant’s Brief, at 11-12), he never

explains how this identification prejudiced him in light of the overwhelming

evidence of guilt at trial.         Thus, Appellant has failed to set forth the

ineffectiveness analysis required by Strickland. See Strickland, supra at

687.    Because Appellant has not established this critical prong, we must

deem counsel’s assistance constitutionally effective. See Commonwealth

v. Rolan, 964 A.2d 398, 406 (Pa. Super. 2008) (holding that where

appellant fails to address each of three prongs of ineffectiveness test, he

does not meet his burden of proving ineffective assistance of counsel, and

counsel is deemed constitutionally effective).       Thus, there is no basis to

upset the PCRA court’s finding that Appellant was not entitled to PCRA relief

on this basis.4

____________________________________________


4
  Moreover, Appellant’s claim is without merit. As the PCRA court discussed,
this Court has held that even if an out-of-court identification is allegedly
tainted, an in-court identification is still admissible if, under the totality of
the circumstances, there was an independent basis for the identification.
(See PCRA Court Opinion, 11/29/16, at 7-8); see also Commonwealth v.
(Footnote Continued Next Page)


                                          - 10 -
J-S66033-17


      Appellant’s next claim of ineffective assistance of counsel is that trial

counsel was ineffective “for fail[ing] to investigate and obtain evidence of a

lenient plea offer made by the District Attorney to [Harry Boyer] who was

the Commonwealth’s primary witness.”5 (Appellant’s Brief, at 12; see id. at

12-14). Appellant’s claim is without merit.

      Initially, we note that the only evidence Appellant has produced in

support of this contention is an undated, nearly illegible newspaper article

attached to his PCRA petition.          (See Amended Petition for Post-Conviction

Collateral Relief, at Exhibit D). To the extent that this Court can decipher

the article, it states that Mr. Boyer told the reporter that the Commonwealth

initially offered him a plea deal wherein it would waive the mandatory

minimum sentence, but subsequently it withdrew the offer. (See id.). The

article   went   on     to   state   that    both    Mr.   Boyer’s   counsel   and   the

Commonwealth admitted to on-going plea negotiations, but denied that

there was any specific offer. (See id.).

                       _______________________
(Footnote Continued)

Kendricks, 30 A.3d 499, 506 (Pa. Super. 2011), appeal denied, 46 A.3d
716 (Pa. 2012). Our review of the record demonstrates that the PCRA court
correctly found that there was an independent basis for Ms. Kirkland’s in-
court identification of Appellant. (See PCRA Ct. Op., at 8; N.T. Trial,
9/09/13, at 37-40).
5
  To the extent that Appellant claims that the Commonwealth withheld
evidence in violation of Brady v. Maryland, 373 U.S. 83 (1963), (see
Appellant’s Brief, at 12-14), this contention is waived because Appellant
could have raised this issue on direct appeal but did not. See 42 Pa.C.S.A. §
9544(b).



                                            - 11 -
J-S66033-17


       In addition, in the amended PCRA petition, Appellant stated he

intended to call Mr. Boyer’s counsel as a witness at a potential PCRA hearing

and that counsel would not support Mr. Boyer’s statement regarding a

lenient plea offer nor would he testify that the Commonwealth offered Mr.

Boyer a plea bargain in exchange for his testimony at trial. (See Amended

Petition for Post-Conviction Collateral Relief, at 13-14). The record does not

reflect that Appellant planned to call Mr. Boyer as a witness at a potential

PCRA hearing.6

       Further, the record belies Appellant’s contention that trial counsel was

unaware that Mr. Boyer reached a plea agreement with the Commonwealth.

Rather the record reflects that trial counsel sought to impeach Mr. Boyer’s

testimony by exploring the fact that initially, separate charges, namely three

counts of criminal conspiracy, three counts of robbery, one count of criminal

attempt, and two counts of theft, were filed against him and he ultimately



____________________________________________


6
  It appears that the only witness that Appellant intended to call at a PCRA
hearing to substantiate this contention was one Billie Jo Schmekel (who was
the co-defendant’s girlfriend). (See Amended Petition for Post-Conviction
Collateral Relief, at 14; See PCRA Ct. Op., at 6 n.1). Appellant does not
explain how Ms. Schmekel became aware of the alleged plea offer. (See
Amended Petition for Post-Conviction Collateral Relief, at Exhibit 14; see id.
at 12-14 (listing potential PCRA hearing witnesses)). Moreover, the trial
court indicates that PCRA counsel admitted at oral argument that Ms.
Schmekel was not returning his telephone calls and thus it was not readily
apparent that she would testify at an evidentiary hearing. (See PCRA Ct.
Op., at 6 n.1).



                                          - 12 -
J-S66033-17


only pleaded guilty to only one count of conspiracy.           (See N.T. Trial,

9/11/13, Part II, at 22).

      In any event, Appellant has failed to show how trial counsel’s alleged

failure to investigate further the details of any alleged plea bargain between

the Commonwealth and Mr. Boyer prejudiced him. Trial counsel engaged in

a withering cross-examination of Mr. Boyer. (See N.T. Trial, 9/11/13, Part

II, at 10-23).    He specifically questioned Mr. Boyer about the dispute

between them regarding rent money owed by Appellant; Mr. Boyer’s

unsuccessful attempt to evict Appellant; pending charges of insurance fraud

against him; and that he had initially lied to the police about the extent of

his involvement in the robberies; as well as his guilty plea to criminal

conspiracy. (See id.).

      Thus, there is simply no factual basis to support Appellant’s contention

that trial counsel was ineffective for failing to investigate further and obtain

evidence of an allegedly lenient plea deal between the Commonwealth and

Mr. Boyer.    In addition, Appellant has failed to demonstrate prejudice.

Therefore, there is no basis to upset the PCRA court’s finding that Appellant

was not entitled to PCRA relief on this basis.

      Appellant’s third claim of ineffective assistance of counsel is that trial

counsel was ineffective for failing to move to suppress evidence based upon

an allegedly defective search warrant.        (See Appellant’s Brief, at 14-16).

Specifically, Appellant contends that there was a discrepancy between the


                                     - 13 -
J-S66033-17


application for a search warrant and the return of service and inventory after

the search.     (See id.).     He complains that the district justice issued the

warrant on August 4, 2012, at 6:01 a.m., and the time of the execution of

the search warrant as listed on the return of service and inventory was

August 4, 2012, at 6:01 a.m. (See id. at 15-16). However, Appellant has

waived this issue.

       Our Supreme Court has stated, “[c]laims of ineffective assistance of

counsel are not self-proving[.]” Commonwealth v. Spotz, 896 A.2d 1191,

1250 (Pa. 2006) (citation omitted). Here, Appellant has failed to cite to any

legal support for his contention that, what appears to be a scrivener’s error

on the return of service and inventory, would serve as a basis for

suppression of the evidence obtained during the search.7 (See Appellant’s

Brief, at 14-16; see also Amended Petition for Post-Conviction Collateral

Relief, at Exhibits A and B; N.T. Trial, 9/11/13, Part II, at 117-20).

Moreover, Appellant has failed to specify what evidence the police obtained

during the search and how he was prejudiced by counsel’s failure to move to

suppress it. (See Appellant’s Brief, at 14-16).

       Our Supreme Court has repeatedly refused to consider bald allegations

of ineffectiveness, such as this one. See Commonwealth v. Thomas, 744
____________________________________________


7
  At trial, Pennsylvania State Trooper Alphonse James, Jr., testified that he
was present when the magisterial district judge signed the search warrant,
and that he subsequently executed it at Appellant’s trailer. (See N.T. Trial,
9/11/13 pt. 2, at 117-20.



                                          - 14 -
J-S66033-17


A.2d 713, 716 (Pa. 2000) (declining to find counsel ineffective “where

appellant fail[ed] to allege with specificity sufficient facts in support of his

claim.”).   Thus, because Appellant has failed to make sufficiently specific

allegations of prejudice and failed to provide any legal argument in support

of his claim, he has not shown that counsel was ineffective on this basis.

See Johnson, supra at 532; see also Travaglia, supra at 357.

Therefore, there is no basis to upset the PCRA court’s finding that Appellant

was not entitled to PCRA relief on his third issue.

       In his last claim of ineffective assistance of counsel, Appellant argues

that   counsel   was   ineffective   for   “fail[ing]   to   obtain   expert   video

enhancement of surveillance video obtained at the Owl’s Nest Bar.”

(Appellant’s Brief, at 16) (unnecessary capitalization omitted). We disagree.

       “To establish ineffective assistance of counsel for the failure to present

an expert witness, appellant must present facts establishing that counsel

knew or should have known of the particular witness.” Commonwealth v.

Millward, 830 A.2d 991, 994 (Pa. Super. 2003), appeal denied, 848 A.2d
928 (Pa. 2004) (citation omitted). Further, “the [appellant] must articulate

what evidence was available and identify the witness who was willing to offer

such evidence.” Commonwealth v. Bryant, 855 A.2d 726, 745 (Pa. 2004)

(citations omitted).

       In his PCRA petition, Appellant admits that trial counsel did attempt to

obtain expert enhancement of the video but was told that enhancement was


                                      - 15 -
J-S66033-17


not possible. (See Amended Petition for Post-Conviction Collateral Relief, at

13).   Appellant has not identified any expert witness willing to attempt to

enhance the video. (See id.; see Appellant’s Brief, at 16). Therefore, his

claim fails.    See Bryant, supra at 745; see also Commonwealth v.

Gwynn, 943 A.2d 940, 945 (Pa. 2008) (when defendant claims counsel was

ineffective for failing to introduce expert testimony at trial he must articulate

“what evidence was available and identify a witness who was willing to offer

such [evidence].”) (citations omitted). There is no basis to upset the PCRA

court’s finding that Appellant was not entitled to PCRA relief on this basis.

       Accordingly, for the reasons discussed above, we affirm the PCRA

court’s dismissal of Appellant’s PCRA petition without a hearing.8

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


____________________________________________


8
   To the extent that Appellant may be arguing that the PCRA court erred in
dismissing his petition without an evidentiary hearing his claim is without
merit. The Pennsylvania Rules of Criminal Procedure provide the PCRA court
with the discretion to dismiss a PCRA petition without an evidentiary hearing
if it is patently without merit. See Pa.R.Crim.P. 907. Because, as discussed
above, his ineffective assistance of counsel claims lack merit, he is not
entitled to an evidentiary hearing. See Miller, supra at 992.




                                          - 16 -
J-S66033-17


Date: 1/9/2018




                 - 17 -